     Case 3:20-cv-00280 Document 15 Filed 11/13/20 Page 1 of 2 PageID #: 806




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


LORA E. THOMPSON,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:20-0280

ANDREW SAUL, Commissioner
of the Social Security Administration,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court deny the Claimant’s request for remand (ECF No. 12), grant

the Defendant’s request to affirm the decision below (ECF No. 13), affirm the final decision of the

Commissioner, and dismiss this mater from the Court’s docket. Neither party has filed objections

to the Magistrate Judge’s findings and recommendation.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and DENIES the Claimant’s request for remand (ECF No. 12), GRANTS

the Defendant’s request to affirm the decision below (ECF No. 13), AFFIRMS the final decision

of the Commissioner, and DISMISSES this mater from the Court’s docket, consistent with the

findings and recommendation.
    Case 3:20-cv-00280 Document 15 Filed 11/13/20 Page 2 of 2 PageID #: 807




       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                          ENTER:        November 13, 2020




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                            -2-
